Citation Nr: 1036295	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for service-
connected bilateral hearing loss.  

2.  Entitlement to an earlier effective date for service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

Subsequently, in a rating decision in June 2007, the RO denied an 
earlier effective date for service connection for bilateral 
hearing loss (the Veteran's only service-connected disorder).  In 
November 2007 the Veteran filed a Notice of Disagreement (NOD) 
with that rating decision.  

The issue of entitlement to an earlier effective date for service 
connection for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA audiometric testing in October 2004 revealed level II 
hearing acuity in the right ear and level IV hearing acuity in 
the left ear with discrimination ability of 88 percent in the 
right ear and 82 percent in the left.  

2.  VA audiometric testing in May 2005 revealed level IV hearing 
acuity in the right ear and level III hearing acuity in the left 
ear with discrimination ability of 80 percent in the right ear 
and 84 percent in the left.  

3.  VA audiometric testing in September 2005 revealed level IV 
hearing acuity in the right ear and level IV hearing acuity in 
the left ear with discrimination ability of 80 percent in the 
right ear and 82 percent in the left.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in July 2005.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran declined the opportunity to 
testify in support of the claim.  There is no indication that the 
Veteran has received private treatment or evaluation for his 
hearing loss and, so, no such records are on file.  The Veteran's 
records of outpatient treatment have been received.  

The Veteran was afforded VA examinations to determine the 
severity of his bilateral hearing loss.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i). 

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
there has been compliance with the VCAA duty-to-assist 
provisions.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged 
ratings during the appeal of any increased rating claim). 

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a rating 
for bilateral lateral hearing loss may range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level in decibels, 
measured by pure tone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. This average is used in 
all cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing. The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  Each ear is to be 
evaluated separately.  38 C.F.R. § 4.86(b).  

Analysis

VA Audiology Examination in October 2004

On VA audiology examination in October 2004, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
were 35, 40, 65, and 75 decibels, respectively, with average 
decibel loss rounded to 54.  Pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 35, 70, 75, and 80 
decibels, respectively, with average decibel loss rounded to 65.  
Speech recognition or discrimination was 88 percent in the right 
ear and 82 in the left ear. 

The findings for the right ear yield a numerical designation of 
II under TABLE VI as the average puretone decibel loss of 54 is 
in the range of between 50 and 57 decibels and the speech 
discrimination score of 88 percent is in the range of between 84 
and 90 percent. 

The findings for the left ear yield a numerical designation of IV 
under TABLE VI as the average puretone decibel loss of 65 is in 
the range of between 58 and 68 decibels and the speech 
discrimination score of 82 percent is the range of between 76 and 
82 percent.   

Entering the numeral designations of II and IV to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(a) which would warrant rating of 
the hearing loss under Table VIa.  

Also, as the thresholds at 1000 Hertz was not 30 decibels or less 
with the threshold level at 2000 Hertz being 70 decibels or more, 
an exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86(a) which would warrant rating of the hearing 
loss under Table VIa.  

Parenthetically, even if Table VIa were used the threshold level 
of 54 in the right ear would only be assigned Level III hearing 
acuity because it falls between 49 and 55.  Also, the threshold 
level of 65 in the left ear would only be assigned Level V 
hearing acuity because it falls between 63 and 69.  

Entering the numeral designations of III and V to TABLE VII 
yields a disability rating of no more than 10 percent under 
Diagnostic Code 6100.  



VA Audiology Examination in May 2005

On VA audiology examination in May 2005, the pure tone thresholds 
in the right ear at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 
70, and 70 decibels, respectively, with average decibel loss 
rounded to 58.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 45, 65, 75, and 75 decibels, 
respectively, with average decibel loss rounded to 65.  Speech 
recognition or discrimination was 80 percent in the right ear and 
84 in the left ear. 

The findings for the right ear yield a numerical designation of 
IV under TABLE VI as the average puretone decibel loss of 58 is 
in the range of between 58 and 65 decibels and the speech 
discrimination score of 80 percent is the range of between 76 and 
82 percent.  

The findings for the left ear yield a numerical designation of 
III under TABLE VI as the average puretone decibel loss of 65 is 
in the range of between 66 and 73 decibels and the speech 
discrimination score of 84 percent is the range of between 
84 and 90 percent. 

Entering the numeral designations of III and IV to TABLE VII 
yields a disability rating of 10 percent under Diagnostic Code 
6100.  

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(a) which would warrant rating of 
the hearing loss under Table VIa.  

Also, as the thresholds at 1000 Hertz was not 30 decibels or less 
with the threshold level at 2000 Hertz being 70 decibels or more, 
an exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86(a) which would warrant rating of the hearing 
loss under Table VIa.  

Parenthetically, even if Table VIa were used the threshold level 
of 58 decibels in the right ear would only be assigned Level IV 
hearing acuity because it falls between 56 and 62.  Also, the 
threshold level of 65 in the left ear would only be assigned 
Level V hearing acuity because it falls between 63 and 69.  
Entering the numeral designations of IV and V to TABLE VII also 
would yield a disability rating of no more than 10 percent under 
Diagnostic Code 6100.  

VA Audiology Examination in September 2005

On VA audiology examination in September 2005, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
were 40, 40, 65, and 7 decibels, respectively, with average 
decibel loss rounded to 54.  Pure tone thresholds in the left ear 
at 1000, 2000, 3000, and 4000 Hertz were 35, 65, 70, and 70 
decibels, respectively, with average decibel loss rounded to 60. 
Speech recognition or discrimination was 80 percent in the right 
ear and 82 in the left ear. 

The findings for the right ear yield a numerical designation of 
IV under TABLE VI as the average puretone decibel loss of 54 is 
in the range of between 50 and 57 decibels and the speech 
discrimination score of 80 percent is the range of between 
76 and 82 percent

The findings for the left ear yield a numerical designation of IV 
under TABLE VI as the average puretone decibel loss of 60 is in 
the range of between 66 and 73 decibels and the speech 
discrimination score of 82 percent is the range of between 76 and 
82 percent.  

Entering the numeral designations of IV and IV to TABLE VII 
yields a disability rating of 10 percent under Diagnostic Code 
6100.  

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(a) which would warrant rating of 
the hearing loss under Table VIa.  

Also, as the thresholds at 1000 Hertz was not 30 decibels or less 
with the threshold level at 2000 Hertz being 70 decibels or more, 
an exceptional pattern of hearing impairment is not shown under 
38 C.F.R. § 4.86(a) which would warrant rating of the hearing 
loss under Table VIa.  

Parenthetically, even if Table VIa were used the threshold level 
of 54 in the right ear would only be assigned Level III hearing 
acuity because it falls between 49 and 55.  Also, the threshold 
level of 60 in the left ear would only be assigned Level IV 
hearing acuity because it falls between 56 and 62. 

Entering the numeral designations of III and IV to TABLE VII 
would yields a disability rating of no more than 10 percent under 
Diagnostic Code 6100. 

In a December 2006 letter the Veteran reported that he now had to 
use hearing aids and VA outpatient treatment (VAOPT) records show 
that he was fitted for hearing aids in October 2005.  

The Veteran has implicitly alleged that the results of the recent 
audiology evaluations fail to show that he has a significant 
hearing loss, particularly because he must now use hearing aids.  
Nevertheless, the evidence shows that bilateral hearing loss does 
not warrant a rating greater than 10 percent under the applicable 
rating criteria.  The assignment of a disability rating for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Here, the evidence does not show that the Veteran was treated for 
any complaints relative to his hearing loss, other than to be 
evaluated for and to obtain hearing aids.  He had not reported 
any impairment with respect to his occupational capacity.  Thus, 
there is no impact upon his occupational activities.  This is 
sufficient to comply with the applicable VA policies.  See 
Martinak, Id. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 10 percent for the 
service-connected bilateral hearing loss at any time during the 
time frame which is relevant to this appeal.  Hart, supra.  In 
other words, the Veteran's bilateral hearing loss has been no 
more than 10 percent disabling during the relevant time period, 
so the rating cannot be "staged" because the 10 percent rating is 
the greatest level of functional impairment during this time 
period.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance but not from considering whether the case should be 
referred for that purpose and must do so if the schedular rating 
criteria are inadequate and the issue is either raised by the 
claimant or reasonably raised by the evidence.  Barringer v. 
Peake, 22 Vet. App. 242, 244 (2008) (citing Thun v. Peake, 22 
Vet. App. 111, 115 - 19 (2008); aff'd Thun v. Peake, 572 F.3d 
1366 (Fed.Cir. 2009)).  The inadequacy of the schedular criteria 
is a threshold determination, without which further 
extraschedular consideration is not required.  This requires a 
comparison of the level of disability and symptomatology with the 
schedular rating.  If the latter reasonably describe the 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule and the assigned schedular 
rating is adequate.  If not, secondly, it must be determined 
whether the disability picture exhibits other related factors, an 
exceptional or unusual disability picture with related factors as 
marked interference with employment (but not marked interference 
obtaining or retaining employment) or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 
(2008)) (citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 572 F.3d 
1366 (Fed.Cir. 2009). 

In this case, the disability picture is not shown to be incapable 
of accurate evaluation with the use of the schedular rating 
criteria.  Also, the hearing loss is not so exceptional or 
unusual as to render impractical the application of the regular 
schedular criteria.  The Veteran has not been hospitalized on 
account of the service-connected hearing loss and it is not shown 
to have caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating greater than 10 percent for bilateral hearing loss is 
denied.  


REMAND

With regard to the claim for an earlier effective date for 
service connection for bilateral hearing loss, in a November 2007 
NOD the Veteran disagreed with the RO's denial of that claim.  By 
filing an NOD, the Veteran has initiated appellate review of this 
issue.  The next step in the appellate process is for the RO to 
issue to the Veteran and the Veteran's representative an SOC.  
See 38 C.F.R. § 19.29 (2009); Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  The Board 
emphasizes, however, that to obtain appellate review of an issue 
not currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue to the Veteran and the 
Veteran's representative an SOC addressing the 
claim for an earlier effective date for service 
connection for bilateral hearing loss.  Along with 
the SOC, the RO must furnish to the Veteran and the 
Veteran's representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford the Veteran 
and the Veteran's representative the applicable 
time period for perfecting an appeal as to this 
issue.

The Veteran and the Veteran's representative are 
hereby reminded that appellate consideration of the 
matter identified above, an earlier effective date 
for service connection for bilateral hearing loss, 
may be obtained only if a timely appeal is 
perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


